DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
Regarding Claim 2, the claim limitation "dispersing means" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "means" coupled with functional language "dispersing" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as a mirror.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0192450 to Liu in view of US 2013/0087948 to Kitahara.
Regarding claims 1-4 Liu discloses a holding unit (7), a liquid supply mechanism with a transparent plate (6) and a workpiece (4) with a gap therebetween (Fig. 1), a supply nozzle/inlet (12) that must be supplied with liquid by a chamber, and a discharge nozzle/outlet (14), a laser beam applying unit with an oscillator [0020], a condenser (2), and a mirror (3), the laser beam is applied to a front surface/top surface of the workpiece/wafer (Fig. 1), the workpiece/wafer is below the plate by a distance from several mm – less than 1 cm [0016] (ie. approximately 2.0 mm).
Liu does not disclose an alignment unit.

The advantage of utilizing an alignment unit that can image devices on a wafer is to ensure that the beam is directed to a desired area. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Liu by utilizing an alignment unit as in Kitahara in order to ensure that the beam is directed to a desired area.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Kitahara view of US 2018/0161924 to Werner.
Regarding claims 1-5 Liu/Kitahara does not state that there is a liquid chamber, however, Werner discloses a liquid chamber (322, 324) in a loop between a workpiece holder inlet and outlet that utilizes liquid reuse in a closed circuit (Fig. 1, [0046]), a filter (326) is in communication with a supply nozzle (Fig. 1), 
The advantage of utilizing a liquid chamber in a loop between a workpiece holder inlet and outlet and a filter is to reuse liquid in a closed circuit and remove undesired particles. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Liu/Kitahara by utilizing a liquid chamber and filter in a loop as in Werner between the workpiece holder inlet and outlet of Liu in order to reuse liquid in a closed circuit and remove undesired particles.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Kitahara in view of US 2011/0236569 to Weiller or Liu/Kitahara/Werner in view of Weiller.
Regarding claim 6 Liu/Kitahara or Liu/Kitahara/Werner does not disclose a further liquid reserving tank.

The advantage of utilizing a reservoir bubbler is to avoid damage to areas of the substrate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Liu/Kitahara or Liu/Kitahara/Werner by utilizing a reservoir bubbler in order to avoid damage to areas of the substrate.
Response to Arguments
Applicant argues that Kitahara does not disclose an alignment unit that is configured to image the division lines dividing the devices formed on the wafer through the transparent plate and the flow of the liquid through the gap as Kitahara does not disclose the timing of the imaging of the wafer. The examiner respectfully disagrees. Initially, it is noted that the combination of Liu and Kitahra is relied on for this claim language. As Kitahara is capable of imaging through a liquid resin and a protective film that could be replaced by/correspond to the liquid and transparent plate in Liu, the alignment unit of Kitahara is at least capable of imaging through the similar transparent plate and liquid of Liu. MPEP 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761